Citation Nr: 0022661	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-41 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1969.  The records show that the veteran served in 
Vietnam and was awarded the Combat Infantryman's Badge.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
post-traumatic stress disorder (PTSD).  A 50 percent 
evaluation was assigned effective December 29, 1993.  The 
veteran expressed disagreement with that rating.  

This matter was remanded by the Board to the Honolulu RO in 
October 1997 for additional development.  In January 1998, 
jurisdiction of this claim was transferred to the RO in 
Portland, Oregon.  In April 2000, the Portland RO issued a 
Supplemental Statement of the Case which continued to deny 
the veteran's claim for an increased disability rating for 
PTSD.  The veteran's VA claims folder was returned to the 
Board.  

REMAND

Review of the record reveals that in his initial Substantive 
Appeal (VA Form 9) dated in September 1996, the veteran 
indicated that he did not want a hearing before a Member of 
the Board.  However, in December 1997, after the Board's 
October 1997 remand, the veteran indicated that he desired a 
personal hearing before a traveling member of the Board.  
Pursuant to 38 C.F.R. § 20.700 (1999), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the veteran an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 1991 & Supp. 2000); see 
also 38 C.F.R. § 3.103(c) (1999).


Therefore, to ensure full compliance with due process 
requirements, this case is remanded for the following action: 

The RO should schedule the veteran for a 
travel board hearing in Portland, Oregon.  
Appropriate notification should be given 
to the veteran and his representative, 
and such notification should be 
documented and associated with the 
veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


